Case 1:16-cv-10386-LTS Document 518-2 Filed 07/15/21 Page 1 of 4




                    Exhibit 2
        Case 1:16-cv-10386-LTS Document 518-2 Filed 07/15/21 Page 2 of 4




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


ALEXANDER STYLLER, INTEGRATED
COMMUNICATIONS & TECHNOLOGIES, INC.,
JADE CHENG, JASON YUYI, CATHY YU,
CAROLINE MARAFAO CHENG, PUSHUN
CHENG, CHANGZHEN NI, JUNFANG YU,
MEIXIANG CHENG, FANGSHOU YU, and
CHANGHUA NI
                                                         Civil Action No. 1:16-CV-10386 (LTS)
                              Plaintiffs,
                      v.

HEWLETT-PACKARD FINANCIAL SERVICES
COMPANY, HEWLETT-PACKARD
FINANCIAL SERVICES (INDIA) PRIVATE
LIMITED, HEWLETT PACKARD ENTERPRISE
COMPANY, and DAVID GILL

                              Defendants.



                                     AFFIDAVIT OF CATHY YU

       I, Cathy Yu, hereby declare under the penalty of perjury as follows:

1. I make this Affidavit based on my own personal knowledge, under the penalties of perjury,

   and of my own free will.

2. I write to provide an update regarding my efforts to obtain permission to travel to the United

   States for the trial and Rule 36 medical exams following my previous update submitted April

   30, 2021. See ECF 506-2.

3. As mentioned in my update to the Court dated April 30, 2021, my previous visa interview

   appointment, scheduled for April 6, 2021, was cancelled on March 30, 2021. See ECF 506-2.

   Although I attempted to secure another appointment earlier, it was not until April 30, 2021 that

   the U.S. Consulate’s website made available additional interview time slots. Id. I scheduled
        Case 1:16-cv-10386-LTS Document 518-2 Filed 07/15/21 Page 3 of 4




   my visa appointment for November 18, 2021, which was the first available time slot. See ECF

   506-1 at 16-19 (Ex. D to J. Yuyi’s April 30, 2021 Affidavit).

4. While I have continued regularly checking the U.S. Embassy’s website to see if any earlier

   appointments have become available, thus far, the first available appointment is still November

   18, 2021. I will continue to check the website diligently to see if I can obtain an earlier

   appointment.

5. On June 17, 2021, my attorneys sent a letter to the United States Embassy on behalf of myself

   and the other Plaintiffs to request that our interview appointments be prioritized or, if possible,

   moved forward in order allow us more time to obtain permission to travel to the United States

   from the Chinese government. Please refer to Exhibit A, attached to the Affidavit of Jason

   Yuyi (Ex. 1), which is a true and correct copy of the attorney’s correspondence and facsimile

   transmission confirmation.

6. Although the Embassy has not yet responded to the attorney’s correspondence, it is my

   understanding that my attorneys are continuing their efforts to speak with someone at the

   Embassy about prioritizing our visa appointments.                                 .




                                                 2
6-LTS Document 518-2 Filed 07/15/21 Page 4 of 4
